UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4522


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIAM GAZAFI,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00472-RWT-1)


Submitted:   January 28, 2015               Decided:   March 2, 2015


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Appellate
Attorney,   Greenbelt,   Maryland,   for  Appellant.   Rod   J.
Rosenstein,   United   States   Attorney,  Thomas  M. Sullivan,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Gazafi appeals the 120-year, within-Guidelines

sentence    imposed          following      his       guilty         plea    to   six    counts    of

production       of     child       pornography,           in     violation        of    18    U.S.C.

§ 2251(a) (2012).              He argues that the district court failed to

explain     its         chosen       sentence         and         that      the      sentence      is

substantively unreasonable.

              We      review        sentences         for       reasonableness           “under     a

deferential        abuse-of-discretion                standard.”              Gall      v.     United

States,    552     U.S.      38,     41    (2007).           We      first    ensure      that    the

district    court        committed        no    “‘significant            procedural          error,’”

including      improper            calculation          of        the       Guidelines         range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,    and       inadequate          explanation           of    the    sentence        imposed.

United    States        v.    Lynn,       592   F.3d        572,      575     (4th      Cir.    2010)

(quoting Gall, 552 U.S. at 51).

              Gazafi         first         challenges             the       district          court’s

explanation        of    the       sentence.          In     evaluating           the   sentencing

court’s explanation of a selected sentence, we have consistently

held that, while the district court must consider the statutory

factors and explain the sentence, it need not “robotically tick

through” every § 3353(a) factor on the record, particularly when

the   court    imposes         a    sentence      within          the    properly       calculated

Guidelines range.              United States v. Johnson, 445 F.3d 339, 345

                                                  2
(4th Cir. 2006).       At the same time, the district court “must

make an individualized assessment based on the facts presented.”

Gall, 552 U.S. at 50.         While the “individualized assessment need

not be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case at hand and adequate to permit

meaningful appellate review.”            United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

           We     conclude     that      the      district        court        adequately

explained its decision to impose a within-Guidelines sentence.

The court considered several of the § 3553(a) factors within its

discussion,      including    the     nature          and   circumstances        of    the

current offense; Gazafi’s history and characteristics; and the

need for the sentence to reflect the seriousness of the offense,

to provide deterrence, and to protect the public.                              While the

district   court     emphasized       the       heinous      nature       of    Gazafi’s

offenses   and    their    effect     on       the     victims,    the     court      also

considered Gazafi’s lack of criminal history and his military

career.    The court found that the positive aspects of Gazafi’s

military service were outweighed by his misuse of the trust his

position   engendered.         The    court      distinguished        the      sentences

imposed on other defendants in the district, concluding that

Gazafi’s crimes were among the worst the court had encountered.

Finally,   the     court     concluded         that     a   lengthy   sentence        was

necessary to protect the public.

                                           3
              Next, Gazafi argues that his sentence is substantively

unreasonable.            Substantive        reasonableness          is    determined        by

considering the totality of the circumstances.                            “Any sentence

that is within or below a properly calculated Guidelines range

is presumptively [substantively] reasonable.                        Such a presumption

can    only      be     rebutted     by     showing      that       the    sentence         is

unreasonable        when    measured      against      the    18    U.S.C.     §   3553(a)

factors.”          United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.) (citations omitted), cert. denied, 135 S. Ct. 421 (2014).

              We      conclude     that   Gazafi      has     failed      to   rebut       the

presumed reasonableness of his within-Guidelines sentence.                                 The

district      court      assessed     the    totality        of    the    circumstances,

including the applicable § 3553(a) factors, in concluding that a

lengthy    sentence        was   necessary       to   protect      the    public     and    to

reflect the heinous nature of the crimes.                         The court determined

that the breadth and circumstances of Gazafi’s crimes warranted

a 120-year sentence.

              Accordingly, we affirm the district court’s judgment.

We    dispense      with    oral    argument      because     the    facts     and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                                   AFFIRMED




                                             4